Title: To George Washington from Brigadier General Duportail, 23 June 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                    
                        Sir
                        hopwell [N.J.] 23 juin 1778
                    
                    nous avons d’abord eté a sowr land meeting house. Cet endroit se trouve a 7 milles de princetown, la Chaine de montagnes qui pouvoit nous offrir quelque position avantageuse à 3 milles, de facon que de Cette Chaine a princetown il peut y avoir 10 milles. Celá ma paru trop eloignès pour Remplir l’objet que votre excellence paroit avoir. ou Comme dans la Route nous avions passé a un endroit qui n’étoit qu[’]à 5 milles de prince town et d’un autre Coté a un demy mille seulement de la Chaine de montagnes, j’ai pensé que C’étoit dans Cet endroit  dela montagne qu’il falloit Chercher une position. nous avons Reconnu le lieu trés imparfaitement faute de temps, mais en general je Crois pouvoir dire que le front seroit bon, les flancs mediocres nous n’avons pas eu le temps de nous assurer s’il y a des Chemins de Retraites. l’eau est aussi fort eloigneé. peut estre qu’en suivant la même Chaine de montagnes on trouveroit quelque bonne position mais elle s’eloigneroit du Princetown.
                    devant la chaine de montagnes dont je viens de parler il y en a un autre a 1 mille et demy ou deux milles qui se trouveroit par consequent plus près du Chemin de trenton a princetown. peut estre ⟨y⟩ a til quelque position avantageuse.
                    ⟨Il⟩ y a encore un endroit appellé Rock-hill qu’on dit a quatre mille et demy de prixtown, mais au dessus, du moins je crois quil seroit plus près du Chemin de princetown a Kingtown que de princetown même. nous pourrions le Reconnaistre. j’attendray les ordres de votre excellence jusquà 8 heures du matin. si jen’a Recois pas, je partiray pour le Camp. jai lhonneur d’etre avec Respect votre trés humble et trés obessant serviteur
                    
                        duportail
                    
                